While a member of the Court of Appeal for the Parish of Orleans, I participated in the first hearing and subscribed to the original opinion in the case of Hardin Bag  Burlap Co., Inc., v. Fidelity  Guaranty Fire Corporation, La.App.,1 So.2d 830, which opinion was subsequently reinstated on rehearing. See5 So.2d 390. The Hardin Bag Company case, as pointed out in the opinion in this case, involves the identical question presented here. Having had the opportunity in this matter to reconsider the views to which I subscribed in the original opinion in the Hardin Bag case, I am convinced that that case was incorrectly decided and that the interpretation of the sprinkler insurance policy adopted by the court in this case is eminently sound.
For these reasons, I fully subscribe to the opinion and decree herein. *Page 541